JAMES CAMERON, Commissioner
(dissenting).
I concur in the majority decision in this case in every respect save one — there is, in my opinion, no competent substantial evidence in the record to support the specific finding of an 80 % disability. Comparison of wages earned before and after injury reveals a diminution of earning capacity of 96.3%. There is no testimony with reference to any attempt to secure other types of employment in the community which might be open to this claimant. While it is true that age, education and industrial history in this instance seriously curtail the types of employment open to this man, there is no testimony in this record indicating that these factors have been considered, other than, perhaps, by deduction based upon judicial knowledge. I think the case should be remanded for further consideration in this respect.